United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Asheville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Erik B. Blowers, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1376
Issued: January 4, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 10, 2019 appellant, through counsel, filed a timely appeal from a May 20, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e). No
contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a representative,
prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the May 20, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for
the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence
for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to expand acceptance of her claim
to include depression as a consequence of her accepted September 3, 2013 employment injury.
FACTUAL HISTORY
On September 4, 2013 appellant, then a 39-year-old city letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on September 3, 2013 she injured her shins when pushing a hamper
down a ramp while in the performance of duty. She indicated that the hamper got caught on
something and struck both of her shins. By decision dated December 31, 2013, OWCP accepted
the claim for contusion of lower leg, bilateral.
In a hospital report dated September 4, 2013, Dr. Elizabeth McCarty, a Board-certified
emergency medicine specialist, diagnosed contusion of the left lower leg due to a work-related
injury when a hamper hit her shin on September 3, 2013.
Appellant returned to a modified, limited-duty assignment as a city carrier, effective
November 28, 2013, and then returned to full-time, limited-duty work on September 9, 2014.4
By decision dated April 23, 2015, OWCP expanded the acceptance of appellant’s claim to
include the additional condition of reflex sympathetic dystrophy (RSD) of the lower limb, bilateral.
It based the acceptance of RSD on a second opinion evaluation, dated March 23, 2015, by
Dr. Glenn L. Scott, a Board-certified orthopedic surgeon, who also found that appellant had not yet
reached maximum medical improvement (MMI) and required additional treatment for her accepted
conditions.
Appellant subsequently submitted a March 4, 2016 report from Dr. Lawrence Ralph Jones,
a Board-certified psychiatrist and neurologist, who indicated that appellant was a postal worker who
had injured both shins, left greater than right, in an accident at work. Dr. Jones noted that a large
wood and metal cart that rolled into her legs and caused a severe injury. He opined that, following
the acute injury, appellant had developed a chronic pain syndrome diagnosed as a complex regional
pain syndrome (CRPS), formally called RSD, which occurred when injured sensory nerves grew
back abnormally. Dr. Jones further opined that a thorough psychiatric evaluation had not revealed
evidence of psychological factors affecting her illness presentation, but the ordeal of the acute injury
and subsequent CRPS had caused symptoms of depression, which had been treated as part of the
effort for her rehabilitation. He requested that the diagnosis of depression secondary to CRPS be
added to her list of accepted conditions.
In a letter dated January 9, 2017, counsel alleged that, as part of her requirements for
obtaining a “trial cord stimulator,” appellant had been seen by Dr. Jones and he asserted that, based

4

By decision dated February 3, 2016, OWCP found that appellant was capable of working and had performed the
duties of a modified carrier position for two months or more, as of September 3, 2013, with wages of $1,042.50 per
week. It found that the position fairly and reasonably represented her wage-earning capacity and was considered suitable
to her partially disabled condition. OWCP concluded, therefore, that appellant had no loss of wage-earning capacity.

2

on Dr. Jones’ March 4, 2016 report, appellant’s claim should be expanded to include depression,
secondary to her accepted RSD condition.
In a development letter dated January 19, 2017, OWCP notified appellant that it had received
the request for expansion of her claim. It requested additional evidence in support of her claim for
a consequential injury, including a medical report from a physician who was treating and/or
prescribing medications for her preexisting depression. OWCP also requested a physician’s
rationalized medical opinion fully explaining how the current diagnosis of depression was related
to the accepted employment-related conditions. It afforded appellant 30 days to submit additional
evidence. No response pertaining to an emotional condition was received.
By decision dated February 21, 2017, OWCP denied expansion of appellant’s claim to
include a consequential injury. It found that the evidence of record did not demonstrate that
weakness or impairment caused by her work-related injury or illness led to an aggravation. OWCP
further found that the record established that appellant had a history of depression prior to the
accepted September 3, 2013 employment injury for which she was taking medication on the date of
injury and it had not received medical evidence to establish that her current depressive condition
was caused or aggravated by the accepted work-related injury.
On March 7, 2017 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. A telephonic hearing was held on
August 15, 2017.
On September 6, 2017 OWCP referred appellant’s claim to a district medical adviser (DMA)
for review of medical records dated March 4, 2016 and February 15 and 17, 2017. In a
September 27, 2017 report, Dr. Charles Barnhart, Jr., a Board-certified psychiatrist and serving as a
DMA, indicated that appellant was a federal employee with no psychiatric history prior to her
reported assault at work by a coworker in November 2012 for which post-traumatic stress disorder
(PTSD) had been attributed.5 Appellant also experienced stress after the suicide of another coworker
who had allegedly been frustrated by the employing establishment not honoring his work
restrictions. The DMA opined that the clinical picture was one of a chronic pain condition that
appeared to be “directly and indirectly work related” and associated with a depressive disorder that
had been attributed to her persistent pain diagnosis. He noted that the history suggested that
appellant also had prior treatment from November 2012 to August 2013 for a mental health
condition which was tied to an assault by a coworker in the workplace, although the details of this
incident were incomplete in the record presented to him for his review.
By decision dated October 6, 2017, OWCP’s hearing representative affirmed the prior
February 21, 2017 decision, finding that the medical evidence of record was insufficient to establish
that appellant’s depression was causally related to the accepted September 3, 2013 injury.
On May 1, 2018 appellant, through counsel, requested reconsideration. In support of the
request, she submitted a March 5, 2018 report from Dr. James A. Smith, III, a Board-certified
5

The DMA noted that, from November 2012 to August 2013, appellant for dysphoria. Thereafter, appellant sustained
an injury to the leg and foot when she was hit by a mail cart at work in September 2013. After treatment in 2013, she
was returned to limited duty and by September 2014 she was referred to a pain management clinic. The DMA noted
that appellant had been diagnosed with CRPS and started medications for anxiety and mood disorders

3

psychiatrist, who indicated that his first appointment with appellant was on February 21, 2018 for
an initial psychiatric evaluation. Dr. Smith explained that widely researched and accepted evidencebased practice concluded that conditions involving moderate-to-severe chronic pain consistently
presented with co-morbid depression and anxiety. He opined that, although it was true that appellant
had been treated for PTSD directly related to another workplace event prior to her traumatic injury,
her chronic pain had significantly increased the intensity of her symptoms from her CRPS.
Dr. Smith indicated that treatment for her CRPS, congruent with her psychiatric conditions, was a
part of her treatment plan, and must be addressed simultaneously in order to have the best outcomes
and recovery. He concluded that the depression appellant was currently experiencing was causally
related, at least in part, to her diagnosed condition of CRPS.
By decision dated July 31, 2018, OWCP denied modification of its prior decision.
Appellant subsequently submitted reports dated August 29 and October 23, 2018 and
January 21, 2019 from Dr. Charles A. Buzzanell, a Board-certified anesthesiologist and pain
medicine specialist, who diagnosed CRPS of the bilateral lower limbs, neuralgia and neuritis, low
back pain, psychological and behavioral factors associated with disorders or diseases classified
elsewhere, and other chronic pain.
On February 19, 2019 appellant, through counsel, requested reconsideration and submitted
a February 11, 2019 report from Dr. Smith. Dr. Smith reiterated his opinion that, regardless of
appellant’s prior psychiatric treatment, it was clear that her CRPS had exacerbated her impairment
because the pain associated with her condition shared the same neurological pathways as depression,
which gave rise to further impairment and poor depression outcomes. He concluded that appellant’s
depression was causally related to her CRPS and his objective findings were supported by the
citations written in his prior report that showed the applicability of such principles to appellant’s
case.
Appellant also submitted reports dated February 19, March 26, and April 23, 2019 from
Dr. Buzzanell who reiterated his diagnoses.
By decision dated May 20, 2019, OWCP denied modification of its July 31, 2018 decision.
LEGAL PRECEDENT
The claimant bears the burden of proof to establish a claim for a consequential injury.6 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, establishing causal relationship. The opinion must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship of the diagnosed condition and the specific employment factors or
employment injury.7

6

I.S., Docket No. 19-1461 (issued April 30, 2020).

7

K.W., Docket No. 18-0991 (issued December 11, 2018).

4

Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.8 Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents, is sufficient to establish causal
relationship.9
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, the question is whether compensability should be extended to a
subsequent injury or aggravation related in some way to the primary injury. The basic rule is that,
a subsequent injury, whether an aggravation of the original injury or a new and distinct injury, is
compensable if it is the direct and natural result of a compensable primary injury.10
In a case where a preexisting condition involving the same part of the body is present and
the issue of causal relationship therefore involves aggravation, acceleration, or precipitation, the
physician must provide a rationalized medical opinion that differentiates between the effects of the
work-related injury or disease and the preexisting condition.11
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of her claim, appellant submitted reports from Dr. Smith dated March 5, 2018 and
February 11, 2019 in which he opined that her condition of depression was causally related, at least
in part, to her accepted employment injury as a result of the chronic pain she experienced post injury.
In his March 5, 2018 report, Dr. Smith explained that widely researched and accepted evidencebased practice concluded that conditions involving moderate-to-severe chronic pain consistently
presented with co-morbid depression. He indicated that treatment for her CRPS, congruent with her
psychiatric conditions, was a part of her treatment plan and had to be addressed simultaneously in
order to have the best outcomes and recovery. In his February 19, 2019 report, Dr. Smith noted his
review of OWCP’s initial denial of the request to accept the additional condition of depression and
reiterated his opinion that, regardless of appellant’s prior psychiatric treatment, it was clear that her
CRPS had exacerbated her impairment because the pain associated with her condition “shared the
same neurological pathways as depression, which gave rise to further impairment and poor
depression outcomes.” He opined that appellant’s depression was causally related to her CRPS and
explained that his objective findings were supported by the citations written in his prior report that
showed the applicability of such principles to directly appellant’s case.
The Board finds that Dr. Smith’s reports are sufficient to require further development of the
medical evidence in this claim. The physician is a Board-certified psychiatrist and is qualified in
his field of medicine to render rationalized opinions on the issue of causal relationship. Dr. Smith
8

G.R., Docket No. 18-0735 (issued November 15, 2018).

9

Id.

10

K.S., Docket No. 17-1583 (issued May 10, 2018).

11
M.O., Docket No. 18-0229 (issued September 23, 2019); J.F., Docket No. 19-0456 (issued July 12, 2019); Federal
(FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

5

provided a comprehensive understanding of the medical record and case history, and a
pathophysiological explanation as to how appellant’s prior diagnosis of CRPS had resulted in the
consequential diagnosis of depression.
Accordingly, the Board finds that Dr. Smith’s medical opinion is sufficiently rationalized to
require further development of appellant’s claim.12
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.13 OWCP has an obligation to see that justice is
done.14
On remand OWCP shall refer appellant to an appropriate specialist, along with the case
record and a statement of accepted facts, for an examination and a rationalized medical opinion as
to whether the accepted employment injury either caused or aggravated her diagnosed condition of
depression.15 If the second opinion physician disagrees with the explanations provided by
Dr. Smith, he or she must provide a fully-rationalized explanation explaining why the accepted
employment injury was insufficient to have caused or aggravated her preexisting depression. After
this and other such further development of the case record as deemed necessary, OWCP shall issue
a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

12

D.S., Docket No. 17-1359 (issued May 3, 2019); X.V., Docket No. 18-1360 (issued April 12, 2019); C.M., Docket
No. 17-1977 (issued January 29, 2019); William J. Cantrell, 34 ECAB 1223 (1983).
13

See id. See also A.P., Docket No. 17-0813 (issued January 3, 2018); Jimmy A. Hammons, 51 ECAB 219,
223 (1999).
14

See B.C., Docket No. 15-1853 (issued January 19, 2016); E.J., Docket No. 09-1481 (issued February 19, 2010);
John J. Carlone, 41 ECAB 354 (1989).
15
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013); C.C.,
Docket No. 19-1631 (issued February 12, 2020).

6

ORDER
IT IS HEREBY ORDERED THAT the May 20, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: January 4, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

